Title: From Thomas Jefferson to David Ross, 8 May 1786
From: Jefferson, Thomas
To: Ross, David



Dear Sir
Paris May 8 1786.

I have duly received your favor of Octob. 22. and am much gratified by the communications therein made. It has given me details which do not enter into the views of my ordinary correspondents, and which are very interesting. I experience great satisfaction at seeing my country proceed to facilitate the intercommunications of it’s several parts by opening rivers, canals and roads. How much more rational is this disposal of public money, than that of waging war. Before the receipt of your letter, Morris’s contract for 60,000 hhds. of tobacco was concluded with the Farmers general. I have been for some time occupied in endeavouring to destroy the root of the evils which the tobacco trade encounters in this country: by making the ministers sensible that  merchants will not bring a commodity to a market where but one person is allowed to buy it; and that so long as that single purchaser is obliged to go to foreign markets for it, he must pay for it in coin and not in commodities. These truths have made their way to the minds of the ministry, insomuch as to have delayed the execution of the new lease of the farms six months. It is renewed however for three years, but so as not to render impossible a reformation of this great evil. They are sensible of the evil, but it is so interwoven with their fiscal system that they find it hazardous to disentangle. The temporary distress too of the revenue they are not prepared to meet. My hopes therefore are weak, though not quite desperate. When they become so, it will remain to look about for the best palliative this monopoly can bear. My present idea is that it will be found in a prohibition to the farmers general to purchase tobacco anywhere but in France. You will perceive by this that my object is to strengthen the connection between this country and my own in all useful points. I am of opinion that 23000 hhds. of tobacco, the annual consumption of this country, does not exceed the amount of those commodities which it is more advantageous to us to buy here than in England or elsewhere, and such a commerce would powerfully reinforce the motives for a friendship from this country towards ours. This friendship we ought to cultivate closely, considering the present dispositions of England towards us. I am lately returned from a visit to that country. It appears to me to be more hostile than during the war. This spirit of hostility has always existed in the mind of the king, but it has now extended itself thro’ the whole mass of people, and the majority in the public councils. In a country where the voice of the people influences so much the measures of administration and where it coincides with the private temper of the king, there is no pronouncing on future events. It is true they have nothing to gain and much to lose by a war with us. But interest is not the strongest passion in the human breast. There are difficult points too still unsettled between us. They have not withdrawn their armies out of our country nor given satisfaction for the property they brought off. On our part we have not paid our debts, and it will take time to pay them. In conferences with some distinguished mercantile characters, I found them sensible of the impossibility of our paying these debts at once, and that an endeavor to force universal and immediate paiment would render debts desperate, which are good in themselves. I think we should not have differed in the  term necessary. We differed essentially in the article of interest. For while the principal and interest preceding and subsequent to the war seems justly due from us, that which incurred during the war does not. Interest is a compensation for the use of money. Their money in our hands was in the form of lands and negroes. Tobacco, the produce of these lands and negroes (or as I may call it, the interest for them) being almost impossible of conveyance to the markets of consumption, because taken by themselves in it’s way there, sold during the war at 5/ or 6/ the hundred. This did not pay tools, taxes and other plantation charges. A man who should have attempted to remit to his creditor tobacco for either principal or interest, must have remitted it three times before one would have arrived safe; and this from the depredations of their own nation, and often of the creditor himself, for some of the merchants entered deeply into the privateering business. The individuals who did not, say they have lost this interest: the debtor replies that he has not gained it, and that it is the case where a loss having incurred, every one tries to shift it from himself. The known bias of the human mind from motives of interest, should lessen the confidence of each party in the justice of their reasoning; but it is difficult to say which of them should make the sacrifice both of reason and interest. Our conferences were intended as preparatory to some arrangement. It is incertain how far we should have been able to accomodate our opinions, but the absolute aversion of the government to enter into any arrangement prevented the object from being pursued. Each country is left to do justice to itself and to the other according to it’s own ideas, as to what is past, and to scramble for the future as well as they can; to regulate their commerce by duties and prohibitions, and perhaps by canons and mortars; in which event we must abandon the ocean where we are weak, leaving to neutral nations the carriage of our commodities; and measure with them on land where they alone can lose. Farewell then all our useful improvements of canals, roads, reformations of laws and other rational emploiments. I really doubt whether there is temper enough on either side to prevent this issue of our present hatreds. Europe is at this moment without the appearance of a cloud. The death of the k. of Prussia, daily expected, may raise one.—My paper advertizes me that after asking a continuance of your favors, it is time for me to conclude with assurances of the esteem with which I am Dr. Sir your friend & servt.,

Th: Jefferson

